Citation Nr: 0501356	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  00-06 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected left (nondominant) shoulder strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to August 
1974.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  A hearing was held in July 2004 before the undersigned 
Veterans Law Judge sitting at the RO.

At the July 2004 hearing, the veteran's representative raised 
the issues of entitlement to service connection for 
hypertension and glaucoma secondary to the service-connected 
diabetes mellitus.  As these issues have not been properly 
developed on appeal and are not inextricably intertwined with 
the issue before the Board, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service-connected shoulder strain (nondominant) is 
currently rated as noncompensable under Diagnostic Code 5203 
pertaining to impairment of the clavicle or scapula.  In the 
February 2000 statement of the case, the RO considered 
whether the disability warranted a compensable rating under 
both Diagnostic Code 5203 and also under Diagnostic Code 
5201, pertaining to limitation of motion of the arm.  
Limitation of motion of the minor arm at shoulder level 
warrants a 20 percent rating under Diagnostic code 5201.  

On the most recent VA examination in August 2000, the veteran 
reported that his left shoulder was completely asymptomatic 
and that the tips of the fingers were not numb.  The examiner 
indicated range of motion of the left shoulder was normal in 
all directions, which were performed without any difficulty 
or tenderness.  At the July 2004 hearing, he testified that 
his left shoulder was in constant pain with periods of 
intense pain.  He indicated that he was unable to lift his 
arm when he was in pain.  He also testified that he was able 
to lift his left arm only to a little less than shoulder 
level.  An additional VA examination is necessary to 
determine the current nature and extent of the service-
connected left shoulder disability.  If possible, the 
examination should be conducted during a period of 
exacerbation of the veteran's left shoulder disability.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994).  The veteran should 
be advised that the failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, could result in denial of that claim.  
38 C.F.R. § 3.655 (2004).

At the hearing the veteran indicated that he had received 
treatment for the left shoulder at the Fresno VA medical 
center.  The record includes VA treatment records dated up to 
July 2003.  Any additional VA treatment records should be 
obtained and added to the claims folder prior to the 
examination.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:  

1.  The RO should obtain copies of all VA 
outpatient records from the Fresno VA 
Medical Center concerning treatment of 
the veteran's left shoulder disability 
from July 2003 to the present time.  All 
records obtained should be associated 
with the claims folder.

2.  After the above mentioned development 
is completed, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
left (nondominant) shoulder strain.  To 
the extent possible, the examination 
should be scheduled during a period of 
exacerbation of the service-connected 
disability.  The veteran should be 
advised that the examination is necessary 
to evaluate his claim and that his 
failure, without good cause, to report 
for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. 
§3.655 (2004).  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should describe the nature and severity 
of all symptoms of the veteran's service-
connected left shoulder disability.  
Range of motion studies should be 
conducted that take into account pain as 
well as fatigue and any additional loss 
of use during flare-ups.  The examination 
report should include an opinion as to 
whether the veteran's pain free motion of 
his left arm is limited to shoulder 
level, limited to midway between his side 
and shoulder level, or limited to 25 
degrees from the side.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




